This is an original proceeding by Dennis Vandervort and others for writ of prohibition against W.P. Keen, district judge of Custer county, to arrest proceedings in an injunction suit brought in that court by the State Board of Barber Examiners against petitioners pursuant to article 2. chapter 24, S. L. 1937, known as the Barber Law.
The aforesaid statute is attacked as unconstitutional upon the same grounds as urged in the case of Herrin v. Arnold.183 Okla. 392, 82 P.2d 977. The facts and circumstances here are in every respect analogous to those arising and presented in that case and there all constitutional questions were resolved by the court against the contentions of the petitioner, and the writ denied. No additional questions are *Page 122 
presented in the instant case. Therefore, the law as stated and applied in the Herrin Case is controlling and is adopted here, and demands denial of the writ.
Writ denied.
OSBORN, C. J., and CORN, HURST, and DAVISON, JJ., concur.